Citation Nr: 1027417	
Decision Date: 07/22/10    Archive Date: 08/02/10

DOCKET NO.  09-03 342	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Hannan, Counsel


INTRODUCTION

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  
38 U.S.C.A. § 7107(a)(2) (West 2002).

The Veteran had active service in the United States Army from 
April 1953 to April 1955.  

This case comes before the Board of Veterans' Appeals (Board) on 
appeal from an October 2008 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Newark, New Jersey that denied the Veteran's claim of entitlement 
to service connection for hearing loss.

In June 2010, a Board hearing was held at the RO before the 
undersigned.  A transcript is in the claims file.  At that 
hearing, the Veteran submitted additional evidence concerning his 
claim.  This evidence consisted of a private medical record dated 
in 2010, as well as third party statements.  The appellant has 
submitted a written waiver of review of that evidence by the RO, 
as is provided for in 38 C.F.R. § 20.1304.  However, as the issue 
of service connection for bilateral hearing loss is being 
remanded herein, the RO will have the opportunity to review the 
evidence prior to the issuance of any Board decision.

Attempts to locate the Veteran's service medical records have 
been unsuccessful.  Apparently, his records were destroyed in the 
fire at the National Personnel Records Center (NPRC) in 1973.  
The Board is mindful that in such a case there is a heightened 
duty to assist the veteran in developing the evidence that might 
support his claim, see Cuevas v. Principi, 3 Vet. App. 542 
(1992), including the obligation to search for alternate medical 
records.  See Moore v. Derwinski, 1 Vet. App. 401 (1991).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

Additional development is necessary in the current appeal.  
Accordingly, further appellate consideration will be deferred and 
this case is REMANDED for action as described below.

In general, service connection may be granted for disability or 
injury incurred in or aggravated by active military service.  
38 U.S.C.A. §§ 1110, 1131.  The resolution of the issues on 
appeal must be considered on the basis of the places, types and 
circumstances of a veteran's service as shown by service records, 
the official history of each organization in which the claimant 
served, his medical records and all pertinent medical and lay 
evidence.  Determinations relative to service connection will be 
based on review of the entire evidence of record.  38 C.F.R. 
§ 3.303(a).

In cases where a veteran's service medical records are 
unavailable through no fault of the claimant, there is a 
heightened obligation to assist the claimant in the development 
of his case.  O'Hare v. Derwinski, 1 Vet. App. 365 (1991).  The 
heightened duty to assist the veteran in developing facts 
pertinent to his claims in a case where service medical records 
are presumed destroyed includes the obligation to search for 
alternative medical records.  Moore v. Derwinski, 1 Vet. App. 401 
(1991).  

In this case, for all intents and purposes, the Veteran's service 
medical treatment records (other than his service separation 
examination report) have been irretrievably lost.  The National 
Personnel Record Center (NPRC) has indicated to the RO that the 
Veteran's service medical treatment records were fire-related and 
could not be located.  In October 2008, the RO made a formal 
finding of the unavailability of the Veteran 's service records.  
It is unclear whether the RO has attempted to obtain other 
alternative records.  This should be rectified on remand.

Where the claimant's service medical records have been destroyed 
or lost, the Board is under a duty to advise the claimant to 
obtain other forms of evidence, such as lay testimony.  Dixon v. 
Derwinski, 3 Vet. App. 261 (1992).  The VA Adjudication Procedure 
Manual provides that alternate sources of evidence may be 
utilized in cases where the service medical records are missing.  
A non-exhaustive list of documents that may be substituted for 
service medical records in this case includes: statements from 
service medical personnel, "buddy" certificates or affidavits, 
employment physical examinations, medical evidence from 
hospitals, clinics, and private physicians where a veteran may 
have sought treatment, especially soon after service discharge, 
letters written during service, photographs taken during service, 
pharmacy prescription records, and insurance examinations.  VA 
Adjudication Procedure Manual, Manual M21-1MR, part III, subpart 
iii, chapter 2, section E, paragraph 27.b.  The Veteran should be 
afforded the opportunity to provide such documentation.

Review of the Veteran's VA treatment records reveals that he 
underwent an audiometric evaluation in February 2008.  At that 
time the Veteran stated that he had undergone audiometric testing 
by a private provider approximately three years earlier.  The 
associated private records have not been included in the claims 
file.  In addition, the results of the February 2008 audiometric 
testing performed at the Lyons VA Medical Center have not been 
associated with the claims file.  VA is therefore on notice of 
records that may be probative to the claim.  See Robinette v. 
Brown, 8 Vet. App. 69 (1995).  On remand, all of these records 
should be obtained and associated with the claims file.

Review of the evidence of record reveals that the Veteran 
underwent VA audiometric examinations in August 2009, and October 
2009.  The testing was not completed because the Veteran's 
responses were inconsistent.  However, neither examiner indicated 
whether a review of the claims file had been accomplished and 
there was no discussion of the Veteran's pertinent clinical 
history, including his February 2008 VA audiometric testing.  See 
Flash v. Brown, 8 Vet. App. 332, 339-340 (1995) (Regarding the 
duty of VA to provide medical examinations conducted by medical 
professionals with full access to and review of the Veteran's 
claims folder).  Thus, there is no adequate probative medical 
opinion of record that addresses whether there is any 
relationship between the Veteran's active military service and 
his development of the bilateral hearing loss that was clinically 
documented as of February 2008.  See Barr v. Nicholson, 21 Vet. 
App. 303, 311 (2007) (stating that once VA undertakes the effort 
to provide an examination when developing a service-connection 
claim, even if not statutorily obligated to do so, it must 
provide an adequate one or, at a minimum, notify the claimant why 
one will not or cannot be provided).  On remand, such an opinion 
should be obtained.

The Board notes that a claimant, in pursuing his appeal, has some 
responsibility to cooperate in the development of all facts 
pertinent to his claim, and the duty to assist is not a "one-way 
street" as observed in Wood v. Derwinski, 1 Vet. App. 190 (1991).  
This includes providing full effort during examination.

These considerations require the gathering of medical records and 
investigation by medical professionals, inasmuch as the Board is 
prohibited from substituting its own unsubstantiated medical 
opinions.  See Colvin v. Derwinski, Vet. App. 171, 175 (1991).  
In addition, the duty to assist includes obtaining medical 
records and examinations where indicated by the facts and 
circumstances of an individual case.  See Murphy v. Derwinski, 1 
Vet. App. 78 (1990).  The United States Court of Appeals for 
Veterans Claims (Court) has stated that the Board's task is to 
make findings based on evidence of record - not to supply missing 
facts.  Beaty v. Brown, 6 Vet. App. 532 (1994).  Thus, where the 
record before the Board is inadequate to render a fully informed 
decision, a remand to the AMC/RO is required in order to fulfill 
its statutory duty to assist the appellant to develop the facts 
pertinent to the claim.  Ascherl v. Brown, 4 Vet. App. 371, 377 
(1993).

To ensure that VA has met its duty to assist in developing the 
facts pertinent to the claims on appeal and to afford full 
procedural due process, the case is REMANDED for the following:

(Please note, this appeal has been advanced on 
the Board's docket pursuant to 38 C.F.R. 
§ 20.900(c) (2009).  Expedited handling is 
requested.)

1.  The AMC/RO must review the claims file 
and ensure that all notification and 
development action required by 38 U.S.C.A. 
§§ 5102, 5103, and 5103A (West 2002 & Supp. 
2009) and implementing regulations found at 
38 C.F.R. § 3.159 (2008) is completed.  

2.  The AMC/RO should take appropriate 
steps to secure all alternative service 
treatment records for the Veteran from any 
appropriate source, including the Veteran, 
in accordance with VA Adjudication 
Procedure Manual, Manual M21-1MR, part III, 
subpart iii, chapter 2, section E.  Any and 
all records obtained should be associated 
with the claims file.  If there are no such 
records, the AMC/RO should so specifically 
find and the documentation used in making 
that determination should be set forth in 
the claims file.

3.  The AMC/RO should contact the Veteran 
to obtain the names and addresses of all 
medical care providers (including any 
employee health facilities) that tested his 
hearing or treated him for any hearing-
related disorder since service.  After 
securing the necessary release(s), the 
AMC/RO should obtain those records that 
have not been previously secured.  In 
particular, the results of the audiometric 
testing performed by a private provider in 
the mid 2000s should be obtained and 
associated with the claims file, as well as 
the audiometric testing results of February 
2008 from the Lyons VA Medical Center.  To 
the extent there is an attempt to obtain 
records that is unsuccessful, the claims 
file should contain documentation of the 
attempts made.  The Veteran and his 
representative should also be informed of 
the negative results, and should be given 
opportunity to submit the sought-after 
records.

4.  After completing any additional 
notification and/or development action 
deemed warranted by the record, the AMC/RO 
should arrange for a VA audiologist or ENT 
specialist to review the claims file, 
including all pertinent medical records, 
and provide a written opinion as to the 
etiology and onset of the Veteran's current 
hearing loss.  The reviewer is requested to 
provide an opinion as to the medical 
probability that any documented hearing-
related condition is related to acoustic 
trauma the Veteran may have experienced in 
service as opposed to that which he 
experienced in relation with his post-
service occupational or recreational 
history or some other cause or causes.

Specifically, the reviewer is requested to 
state whether the Veteran's defective 
hearing is related to any incident of 
military service, and to state the reasons 
for such an opinion.  The opinion should 
include a discussion of the effect and 
significance, if any, of post-service noise 
exposure, as well as the clinical 
significance of all audiometric testing of 
record (private and VA).  

In assessing the relative likelihood as to 
origin and etiology of the bilateral 
hearing loss specified above, the reviewer 
should apply the standard of whether it is 
at least as likely as not (i.e., to at 
least a 50-50 degree of probability) that 
any claimed disorder is causally or 
etiologically related to the Veteran's 
active service, or whether such a causal or 
etiological relationship is unlikely (i.e., 
less than a 50 percent probability), with 
the rationale for any such conclusion set 
out in the report.

Note:  As used above, the term "at least 
as likely as not" does not mean merely 
within the realm of medical possibility, 
but rather that the weight of medical 
evidence both for and against a conclusion 
is so evenly divided that it is as 
medically sound to find in favor of 
causation as it is to find against it.  

If any opinion and supporting rationale 
cannot be provided without invoking 
processes relating to guesses or judgment 
based upon mere conjecture, the reviewer 
should clearly and specifically so specify 
in the report, and explain why this is so.  
In this regard, if the reviewer concludes 
that there is insufficient information to 
provide an etiologic opinion without result 
to mere speculation, the reviewer should 
state whether the inability to provide a 
definitive opinion was due to a need for 
further information (with said needed 
information identified) or because the 
limits of medical knowledge had been 
exhausted regarding the etiology of the 
Veteran's hearing loss.

5.  If the reviewer concludes that 
examination of the Veteran is needed before 
an opinion can be rendered, the AMC/RO such 
schedule the Veteran for said 
examination(s).  The examiner should 
provide the opinion as described in 
paragraph 5 above.

6.  Upon receipt of the VA reviewer or 
examiner's report, the AMC/RO should 
conduct a review to verify that all 
requested opinions have been offered.  If 
information is deemed lacking, the AMC/RO 
should refer the report to the VA 
reviewer/examiner for corrections or 
additions.

7.  After all appropriate development has 
been accomplished, the AMC/RO should again 
review the record, including any newly 
acquired evidence, and readjudicate the 
issue of service connection for bilateral 
hearing loss.  The readjudication should 
reflect consideration of all the evidence 
of record and be accomplished with 
application of all appropriate legal 
theories.

8.  If the benefit sought on appeal remains 
denied, the Veteran and his representative 
should be provided a supplemental statement 
of the case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on the 
claim for benefits, to include a summary of 
the evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  Appropriate 
time should be allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

The appellant is hereby notified that it is the veteran's 
responsibility to report for any scheduled examination and to 
cooperate in the development of the case, and that the 
consequences of failure to report for a VA examination without 
good cause may include denial of the claim.  38 C.F.R. §§ 3.158 
and 3.655.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate outcome 
of this case.  The appellant need take no action unless otherwise 
notified.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 


(CONTINUED ON THE NEXT PAGE)
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).




_________________________________________________
Thomas H. O'Shay
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).

